Case 3:19-cv-00640-TJC-JRK Document 41 Filed 08/27/20 Page 1 of 6 PageID 399




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   NANCY HARVEY, on behalf of
   herself and all others similarly
   situated,

         Plaintiff,

   v.                                             Case No. 3:19-cv-640-J-32JRK

   THE HAMMEL & KAPLAN
   COMPANY, LLC,

         Defendant.



                                      ORDER

         This case is before the Court on Plaintiff’s Unopposed Motion for

   Preliminary Approval of Class Action Settlement and Approval of Proposed

   Notice Plan (Doc. 39). Plaintiff Nancy Harvey, individually and as a

   representative of the class of persons defined below, and Defendant The

   Hammel & Kaplan Company, LLC, d/b/a Hospital Lien Strategies, request that

   the Court grant preliminary approval to the Class Action Settlement

   Agreement (Doc. 40-1).

         Pursuant to Fed. R. Civ. P. 23(e)(1), the parties have provided the Court

   with sufficient evidence and information to enable the Court to determine that

   the Notice of Proposed Class Action Settlement (Doc. 39-1) should be provided
Case 3:19-cv-00640-TJC-JRK Document 41 Filed 08/27/20 Page 2 of 6 PageID 400




   to the class. At this stage, under Rule 23(e)(1)(B), and based upon the

   information presented by the parties, it appears likely that this Court will be

   able to: (1) approve the proposed settlement as fair, adequate, and reasonable

   under Rule 23(e)(2); and (2) certify the class for purposes of judgment on the

   proposed settlement pursuant to Rules 23(a) and (b).

         The Court is satisfied that notice should be given to the class so that the

   Court may consider whether to give final approval to the settlement because it

   appears from the Motion and matters of record that:

         A.    The Settlement Class is so numerous that joinder of all members is

               impracticable;

         B.    There are questions of law and fact common to the proposed

               settlement class;

         C.    The individual claims of Plaintiff are typical of the claims of the

               settlement class;

         D.    Plaintiff is an appropriate and adequate representative for the

               settlement class;

         E.    The questions of law and fact common to the settlement class

               predominate over any questions affecting only individual members;

         F.    A class action is superior to other methods for fairly and efficiently

               settling this controversy; and




                                           2
Case 3:19-cv-00640-TJC-JRK Document 41 Filed 08/27/20 Page 3 of 6 PageID 401




         G.    The named Plaintiff and Plaintiff’s counsel also appear to be

               qualified to represent the putative class members.

         Accordingly, it is hereby

         ORDERED:

         1.    The Unopposed Motion for Preliminary Approval of Class Action

   Settlement and Approval of Proposed Notice Plan (Doc. 39) is GRANTED and

   the Notice of Proposed Class Action Settlement (Doc. 39-1) is APPROVED. The

   Defendant is directed to mail notices to the last known address of all class

   members no later than September 10, 2020.

         2.    The Court finds that mailing of the Notice by First Class Mail is the

   only notice required and that such notice satisfies the requirements of due

   process pursuant to the Federal Rules of Civil Procedure, including Rule 23, the

   United States Constitution, and any other applicable law.

         3.    Notice shall be issued to the putative class defined as follows:

               All persons in the State of Florida who, within four years
               prior to the filing of the initial Complaint in this Lawsuit:
               (1) received medical care from a Florida hospital and
               subsequently had a hospital lien filed by Defendant
               beyond the applicable time period for perfection of liens
               in the municipality in which the care was provided; (2)
               the amount of Defendant’s hospital lien was more than
               the amount due on the Hospital Bill provided to that
               person (including applicable discounts); and (3) paid
               Defendant an amount more than the amount of the
               hospital bill provided to that person (including applicable
               discounts).



                                           3
Case 3:19-cv-00640-TJC-JRK Document 41 Filed 08/27/20 Page 4 of 6 PageID 402




         4.     Class Members shall have until October 30, 2020 to exclude

   themselves from or object to the settlement, in order for such exclusion or

   objection to be effective.

         5.     Class members desiring to exclude themselves from the action must

   serve a written request on Class Counsel no later than October 30, 2020.

         6.     Class members who wish to object to the settlement must submit a

   written objection to the Clerk of the United States District Court for the Middle

   District of Florida and serve of a copy of the objection on Class Counsel and

   Defendant’s counsel by October 30, 2020. In accordance with Fed. R. Civ. P.

   23(e)(5)(A), a class member’s “objection must state whether it applies only to

   the objector, to a specific subset of the class, or to the entire class, and also state

   with specificity the grounds for the objection.” All objections must be in writing,

   personally signed by the Class Member, and include: (1) the case name: Nancy

   Harvey, et al. v. The Hammel & Kaplan Company, LLC d/b/a Hospital Lien

   Strategies, Case No. 93:19-CV-00640-TJC-JRK; (2) the name, address and

   telephone number of the settlement class member objecting and, if represented

   by counsel, of his/her counsel; (3) the specific basis for the objection and any

   documents supporting the objection; and (4) a statement of whether he/she

   intends to appear at the Final Approval Hearing, either with or without counsel.

   Any lawyer who intends to appear at the Final Approval Hearing must also

   enter a written Notice of Appearance of Counsel with the Clerk of the Court no


                                             4
Case 3:19-cv-00640-TJC-JRK Document 41 Filed 08/27/20 Page 5 of 6 PageID 403




   later than October 30, 2020 and shall include the full caption and case number

   of each previous class action case in which that lawyer(s) represented an

   objector.

           7.   Defendant is directed to file with the Court proof of compliance with

   the notice requirements of the Class Action Fairness Act of 2005, 28 U.S.C.

   § 1715(b).

           8.   The Final Approval Hearing on the certification of the settlement

   class, fairness and reasonableness of the Class Action Settlement Agreement

   (Doc. 40-1), whether final approval shall be given to it, consideration of any

   objections, and Class Counsel’s request for attorneys’ fees and expenses will be

   held on November 17, 2020 at 10:00 a.m. in Courtroom 10D of the Bryan

   Simpson U.S. Courthouse, 300 North Hogan Street, Jacksonville, FL 32202. 1

           DONE AND ORDERED in Jacksonville, Florida the 27th day of August,

   2020.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge


           All persons entering the Courthouse must present photo identification
           1

   to Court Security Officers. Although cell phones, laptop computers, and similar
   electronic devices are not generally allowed in the building, counsel are
   permitted to bring those items with them upon presentation to Court Security
   Officers of a Florida Bar card or Order of special admission pro hac vice.


                                           5
Case 3:19-cv-00640-TJC-JRK Document 41 Filed 08/27/20 Page 6 of 6 PageID 404




   tnm
   Copies:

   Counsel of record




                                         6
